Citation Nr: 0206805	
Decision Date: 06/25/02    Archive Date: 07/03/02

DOCKET NO.  98-17 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for night sweats, 
including as due to an undiagnosed illness.

2.  Entitlement to service connection for a respiratory 
disorder, including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to October 
1992.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fort 
Harrison, Montana, dated in December 1993. 

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required:  There must be a decision by the RO, 
the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis of the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (2001).

The denials of service connection night sweats and a 
respiratory disorder were appealed to the Board in a November 
1998 substantive appeal.  This is the sole substantive appeal 
the veteran has ever filed with the VA.  While he has filed 
other claims in the past, the claims of service connection 
for night sweats and a respiratory disorder are the only 
issues before the Board at this time.


FINDINGS OF FACT

1.  The veteran has not been shown by competent evidence to 
currently have a disorder characterized as night sweats.

2.  The veteran has not been shown by competent evidence to 
currently have a respiratory or lung disorder.

3.  The veteran does not have a current disorder shown by 
competent medical evidence to be attributable to an 
undiagnosed illness incurred because of service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.


CONCLUSIONS OF LAW

1.  A disorder characterized as night sweats was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  A respiratory or lung disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303 (2001).

3.  An undiagnosed illness associated with night sweats or a 
respiratory or lung disorder were not incurred in active 
service in Southwest Asia during the Persian Gulf War.  
38 U.S.C.A. §§ 1110, 1117, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. 3.317 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Assist

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed concerning the claim 
adjudicated in this decision, and no further assistance is 
required in order to comply with the VA's statutory duty to 
assist him with the development of facts pertinent to his 
claim.  See 38 U.S.C.A. §§ 5103A (West Supp. 2001); 66 Fed. 
Reg. 45630-45632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  Specifically, the RO has afforded the 
veteran comprehensive VA examinations in conjunction with his 
claims and has obtained all records of reported medical 
treatment. 

The Board notes that the veteran was scheduled for a 
respiratory examination in April 1999 that would have 
interpreted the abnormal results of the April 1999 PFT 
(pulmonary function test).  In this regard, it must be noted 
that the veteran in April 1999 was not diagnosed with COPD 
(chronic obstructive pulmonary disease) but with borderline 
COPD.

The veteran did not report for the examination.  Under the 
provisions of 38 C.F.R. § 3.655(b) (2001) the veteran's claim 
must rated upon the evidence of record.  Under this 
regulation, if the veteran fails to attend a VA examination 
without cause regarding and the claim involves service 
connection; the claim will be adjudicated based on the 
available evidence.

The veteran was never made aware of the provisions of 
§ 3.655(b).  In any event, even if the Board was to find that 
§ 3.655(b) is not applicable to this case because he was not 
made aware of the provisions of § 3.655(b), it must be found 
that there is no basis to return this case to the RO for an 
additional VA examination to be scheduled.  The Board finds 
that the evidence of record as a whole, including the VA 
examination of December 1992, fulfills the duty to assist. 

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the U.S. Court of Appeals for Veterans Claims (Court) stated, 
in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  

A review of the statements submitted does not support the 
conclusion that any additional attempt to obtain another VA 
examination would be successful in finding a disorder.  In 
this regard, it is important to note that since the veteran 
filed these claims many years ago, no health care provider 
has ever diagnosed him with a chronic respiratory problem.  
In light of the extensive efforts already made over many 
years, further attempts at development cannot be justified.  

The VA's duty to notify the veteran of the evidence necessary 
to substantiate the claims has also been met.  See 
38 U.S.C.A. § 5103 (West Supp. 2001).  The veteran was 
informed of the need for such evidence in the September 1998 
Statement of the Case and subsequent Supplemental Statements 
of the Case dated in December 1999 and February 2002.

II.  Law and Regulation

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2001).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 C.F.R. § 3.317(a)(1)(i) (2001); see also 66 Fed. 
Reg. 56614-56615 (2001) (regarding the extension of the 
presumptive period to December 31, 2006).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2-5) (2001).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  
38 C.F.R. § 3.317(b) (2001).

III. Background

Prior to service, private medical records indicate that the 
veteran was treated for sinusitis with irritation in his 
throat, post nasal drip, fluid behind both tympanic 
membranes, bilateral rhonchi, and a deep congested cough.

Review of the veteran's service medical records demonstrates 
no evidence of a chronic respiratory disorder or a disorder 
characterized by night sweats during service.  He was treated 
in August 1991 for flu-like symptoms.  URI (upper respiratory 
infection) was the diagnosis.  The remainder of the records 
are silent relevant to a respiratory disorder or night 
sweats.  He was discharged in October 1992.

Private treatment records dated in December 1992 note 
treatment for URI with possible early bronchitis.  In a 
December 1992 VA examination, the veteran reported the he had 
night sweats requiring that he kick off the covers.  They had 
resolved largely, though he reported that it occurred once or 
twice a week on average.  He attributed the symptoms to his 
recent upper respiratory infection.  When the examiner 
specifically quizzed the veteran in detail about the night 
sweats, it appeared that the night sweats were present before 
his URI, but he could not be specific about their duration or 
extent.  

The veteran reported that he was unaware of any specific 
respiratory condition.  He did state that when returning from 
the Persian Gulf he had a persistent cough productive of 
green sputum for approximately five months which had since 
"completely" resolved.

The examiner noted that the veteran's pharynx was 
erythematous, consistent with a recent URI.  His chest was 
clear.  The examiner diagnosed night sweats by history.  He 
noted that according to the veteran they were currently 
almost resolved.  There was insufficient evidence to make the 
diagnosis of an acute or chronic disorder to that date.  

Concerning the veteran's respiratory condition, it was noted 
that he had a productive cough for 5 months and current URI.  
Pulmonary function test results showed normal spirometry.  
There was insufficient evidence to make the diagnosis of a 
chronic disorder.

Review of outpatient treatment notes from December 1993 to 
May 1994 reveal no complaint or notation of night sweats 
despite other complaints regarding sleep-related 
difficulties.  The veteran was noted to have sinusitis in 
March 1994.

The veteran's spouse submitted an undated statement 
supporting the veteran's contentions.  She noted that over 
the previous five years the veteran had suffered from night 
sweats on a constant basis.  She noted these were sometimes, 
but not always, accompanied by dreams of what happened 
overseas.  She contended that since 1992 the veteran was 
constantly battling to stay healthy.  He had chest 
infections, sinus infections or was in a constant battle with 
colds and other sicknesses.  This had gotten disturbingly 
worse over the previous five years.  Because of the lack of 
health insurance and distance to the VA, the veteran had had 
to deal with the sicknesses himself.

The veteran also submitted an undated statement.  He noted 
that since coming back from Desert Storm in June 1991 his 
health had not been the same.  He first noticed about two 
weeks after being back that he was spitting up green, almost 
blackish, mucous from his lungs.  This lasted about one 
month.  From that point on, every time he would get sick, he 
would have bronchitis, a sinus infection, or a staph 
infection.  He had these symptoms at least once per month.  
It was indicated that although he might have had a sinus 
infection once or twice while young, he did not have anything 
recurrent and difficult to treat.  He also stated that he had 
night sweats at least twice a week, sometimes every night.  
He would wake up with the covers soaked.

A statement from J.E.G., the veteran's father, dated in 
October 1996 was submitted.  He noted that his son was 
healthy before entering the service.  When the veteran came 
home from the Gulf War he seemed to have changed.  Six months 
later, the veteran's father noticed that he began having 
problems with respiratory ailments.  It seemed as though the 
symptoms worsened as time went on.  The veteran had never 
smoked in his life or used other substances, and the 
veteran's father believed that he had been exposed to 
something that was detrimental to his health.

A statement from A.M.B., dated in May 1997, was also 
submitted.  It was noted that she was introduced to the 
veteran in May 1994.  The veteran lived with her family for 
10 months beginning in August 1994.  She saw him have many 
sicknesses, chronic colds and viral infections.  The 
veteran's condition had not improved over the years, but 
continued to get progressively worse.  Statements from 
D.V.B., dated in May 1997 and October 1997, also note that 
the veteran had a chronic problem with colds and viral 
infections.  He had these two to five times per year.  They 
were becoming more severe as time progresses.

A statement from J.E.G., dated in September 1997, was 
submitted.  He noted that when the veteran came home in 
October 1992 he began having chest congestion and night 
sweats.  Even though the veteran was never a smoker, he was 
noted to have chronic chest congestion and coughed 
considerably. 

Another statement from A.M.B., dated in October 1997 was also 
submitted.  She noted that since the time the veteran first 
came to live in her home, in August 1994 to 1995, she saw him 
have colds and viral infections three to five times per year.  
These had gotten more severe over the years requiring a 
doctor's attention.

The veteran's mother, D.L.D., submitted several statements.  
These all noted that subsequent to the veteran's return from 
the Gulf War, he started having coughing and congestion.  He 
could not fight colds and they turned into bronchitis and 
pneumonia.  He also had night sweats.

In May 1998, the veteran underwent a VA examination for a 
claim of service connection for PTSD.  The examiner noted 
that the veteran was having nightmares two to three times per 
month and was waking up with cold sweats and just feeling 
uncomfortable.  The examiner connected these symptoms with a 
diagnosis of PTSD, not an undiagnosed illness.

Review of outpatient treatment records and VA examinations in 
conjunction with unrelated claims of service connection 
reveal the veteran's respiratory system was noted to be 
normal or clear in February 1995 and June 1998.

In April 1999, a pulmonary progress note reports that the 
veteran had a PFT (pulmonary function test) for evaluation of 
bronchitis symptoms.  The veteran coughed with forced 
exhalation.  The PFT indicated borderline COPD (chronic 
obstructive pulmonary disease).

The claims file indicates that the veteran did not report for 
a VA respiratory examination scheduled for April 1999.  He 
did report for several other examinations related to claims 
for service connection not currently on appeal.

IV.  Analysis

Service connection is warranted for disability resulting from 
personal injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110 38 C.F.R. § 3.303.  In light of the 
examination reports and treatment records, the Board observes 
that there is no competent evidence of a current respiratory 
disorder nor of a disability represented by night sweats, 
identified with a diagnosis or not.  Absent the existence of 
signs or symptoms that may be manifestations of an 
undiagnosed illness, the provisions of 38 C.F.R. § 3.317 
(2001) are not applicable.

The Board has reviewed the evidence in this case and finds no 
competent medical evidence suggesting a current respiratory 
disorder or of a disability represented by night sweats.  
While the veteran has submitted several lay statements that 
support the proposition that he frequently gets upper 
respiratory infections and has experienced night sweats, none 
of these statements is competent medical evidence.  As these 
lay statements do not contain competent medical evidence, 
they lack probative value.  They are, therefore, not 
sufficient to establish the existence of a respiratory 
disorder or night sweats.  

There is competent medical evidence that the veteran has been 
treated for several upper respiratory infections prior, 
during, and subsequent to service.  There is, however, no 
competent medical evidence noting chronicity or that these 
infections are anything but acute and transitory disorders.

With regard to the veteran's own contentions, and those of 
his friends and family, that these disabilities are the 
result of his active service, they are lay people, and thus 
is not competent to provide evidence in matters requiring 
medical expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Simply stated, they are not competent to 
diagnose the veteran's alleged disabilities and then 
associate those disabilities to an undiagnosed disorder 
brought on by the veteran's Gulf War service.

The only items of competent medical evidence that make note 
of night sweats are the December 1992 VA examination that 
noted there was insufficient evidence to make the diagnosis 
of an acute or chronic disorder, and the May 1998 VA 
examination that cited night sweats as connected to PTSD and 
nightmares, not an undiagnosed illness.  The Board must find 
that these medical records provide negative against the 
veteran's claims.  To the extent that night sweats are a 
symptom of PTSD, the Board notes that the issue of service 
connection for PTSD is not currently on appeal and is beyond 
the present subject matter jurisdiction of the Board.  In any 
event, the competent medical evidence currently of record 
does not support the proposition that the veteran currently 
has a disorder represented by night sweats.

The record is insufficient to establish the existence of a 
respiratory disorder.  As noted above, testing in April 1999 
did not diagnose COPD but indicated a borderline COPD.  The 
veteran was not treated for such a disorder in service and 
has not been diagnosed with such a disorder after service.  
In addition, before service, private medical records 
indicated that the veteran was treated for sinusitis with 
irritation in his throat, postnasal drip, fluid behind both 
tympanic membranes, bilateral rhonchi, and a deep congested 
cough.  There is no evidence to indicate that this disorder 
was aggravated by the veteran's active service.

Given the lack of competent medical evidence establishing a 
current respiratory or lung disability or a current disorder 
represented by night sweats, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for these disorders, and the claims must 
be denied.  In reaching this determination, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not for application in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. 
Cir. 2001).


ORDER

Service connection for a respiratory or lung disorder is 
denied.

Service connection for night sweats is denied.

		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

